Title: From Alexander Hamilton to James McHenry, 5 December 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. D. 5. 99
          
          I send for your information an extract from Col. Rice’s letter of the 20th of November.
          Col. Rice strongly recommends, Moses Breckett as a Cadet in your his regiment— I know Two persons have already been proposed as Cadets in this regiment, and it is not contemplated I know to appoint more than two at the present juncture—But the merits of Mr Breckett can be considered when the period arrives for the appointing of the full number of Cadets.
          Enclosed are some proceedings of Courts Martial, and extracts from Col Burbecks letter of the 26th. of October which I send for your information—
          W—
          S of War—
        